

Exhibit 10.12+
                                    
CITIZENS COMMUNITY BANCORP, INC.
2008 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
RS No. 13
Shares of Restricted Stock are hereby awarded on ___________, by Citizens
Community Bancorp Inc., a Maryland corporation (the "Corporation"), to
_____________ (the "Grantee"), in accordance with the following terms and
conditions:
1.
Share Award. The Corporation hereby awards to the Grantee _______ shares
("Shares") of Common stock of the Corporation ("Common Stock") pursuant to the
Citizens Community Bancorp, Inc. 2008 Equity Incentive Plan, as the same may be
amended from time to time (the "Plan"), and upon the terms and conditions and
subject to the restrictions in the Plan and as hereinafter set forth. A copy of
the Plan, as currently in effect, is incorporated herein by reference and is
attached hereto.

2.
Restrictions on Transfer and Restricted Period. During the period (the
"Restricted Period") commencing on the date of this Award Agreement and
terminating on ___________, Shares with respect to which the Restricted Period
has not lapsed may not be sold, assigned, transferred, pledged, or otherwise
encumbered by the Grantee except, in the event of the death of the Grantee, by
will or the laws of descent and distribution or pursuant to a "domestic
relations order," as defined in Section 414(P)(1)(B) the Code, or as hereinafter
provided. Shares with respect to which the Restricted Period has lapsed shall
sometimes be referred to herein as "Vested."

Provided that the Grantee does not incur a Termination of Service, Shares shall
become vested in accordance with the following schedule:
Date of Vesting
Number of Shares Vested
 
 
 
 
 
 
 
 
 
 



Except to the extent prohibited by OCC regulations, the Committee referred to in
Section 3 of the Plan shall have the authority, in its discretion, to accelerate
the time at which any or all of the restrictions shall lapse with respect to any
Shares or to remove any or all of such restrictions, whenever the Committee may
determine that such action is appropriate by reason of changes in applicable tax
or other laws, changes in circumstances occurring after the commencement of the
Restricted Period, or any other reason.
3.
Termination of Service. Except as provided in Section 8 below, if the Grantee
incurs a Termination of Service for any reason (other than death or disability),
all Shares which are not vested at the time of such Termination of Service shall
upon such Termination of Service be forfeited to the Corporation. If the Grantee
incurs a




--------------------------------------------------------------------------------



Termination of Service by reason of death or disability, all Shares awarded
pursuant to this Award Agreement shall become vested at the time of such
Termination, and the Shares shall not thereafter be forfeited.
4.
Certificates for the Shares. The Corporation shall issue five certificates in
respect of the Shares in the name of the Grantee, and shall hold such
certificates for the benefit of the Grantee until the Shares represented thereby
become vested. Such certificates shall bear the following legend:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Citizens Community Bancorp, Inc. 2008 Equity Incentive Plan. Copies of
such Plan are on file in the office of the Secretary of Citizens Community
Bancorp, Inc., 2174 EastRidge Center, Eau Claire, Wisconsin 54701."
The Grantee further agrees that simultaneously with the execution of this Award
Agreement, the Grantee shall execute stock powers in favor of the Corporation
with respect to the Shares and that the Grantee shall promptly deliver such
stock powers to the Corporation.
5.
Grantee's Rights. Subject to all limitations provided in this Award Agreement,
the Grantee, as owner of the Shares during the Restricted Period, shall have all
the rights of a stockholder, including, but not limited to, the right to receive
all dividends paid on the Shares and the right to vote such Shares.

6.
Expiration of Restricted Period. Upon the lapse or expiration of the Restricted
Period with respect to a portion of the Shares, the Corporation shall deliver to
the Grantee (or in the case of a deceased Grantee, to his legal representative)
the certificate in respect of such Shares and the related stock power held by
the Corporation pursuant to Section 4 above. The Shares as to which the
Restricted Period shall have lapsed or expired shall be free of the restrictions
referred to in Section 2 above, and such certificate shall not bear the legend
provided for in Section 4 above.

7.
Adjustments for Changes in Capitalization of the Corporation In the event of any
change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Award Agreement shall be appropriately adjusted
by the Committee, whose determination shall be conclusive. Any shares of Common
Stock or other securities received, as a result of the foregoing, by the Grantee
with respect to Shares subject to the restrictions contained in Section 2 above
shall also be subject to such restrictions, and the certificate or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 4
above.

8.
Effect of Change in Control. If a tender offer or exchange offer for shares of
the Corporation (other than such an offer by the Corporation) is commenced, or
if a change in control (as defined in the Plan) shall occur, all previously
unvested Shares shall vest in full upon the happening of such events; provided,
however, that no Shares which have previously been forfeited shall thereafter
become Vested.

9.
Delivery and Registration of Shares of Common Stock. The Corporation's
obligation to deliver Shares hereunder shall, if the Committee so requests, be
conditioned upon the Grantee's compliance with the terms and provisions of
Section 10 of the Plan.

10.
Plan and Plan Interpretations as Controlling. The Shares hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. Capitalized




--------------------------------------------------------------------------------



terms used herein which are not defined in this Award Agreement shall have the
meaning ascribed to such terms in the Plan. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or his legal representatives with regard to any
question arising hereunder or under the Plan.
11.
Grantee Service. Nothing in this Award Agreement shall limit the right of the
Corporation or any of its Affiliates to terminate the Grantee's service as a
director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Grantee.

12.
Withholding Tax. Upon the termination of the Restricted Period with respect to
any Shares (or at any such earlier time, if any, that an election is made by the
Grantee under Section 83(b) of the Code, or any successor thereto), the
Corporation may withhold from any payment or distribution made under the Plan
sufficient Shares to cover any applicable withholding and employment taxes. The
Corporation shall have the right to deduct from all dividends paid with respect
to Shares the amount of any taxes which the Corporation is required to withhold
with respect to such dividend payments.

13.
Amendment. The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Grantee without
the Grantee's (or his legal representative's) written consent.

14.
Grantee Acceptance. The Grantee shall signify his acceptance of the terms and
conditions of this Award Agreement by signing in the space provided below, by
signing the attached stock powers, and by returning a signed copy hereof and of
the attached stock powers to the Corporation.



IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.




CITIZENS COMMUNITY BANCORP, INC.


By: _________________________________
Chairman, Board of Directors




ACCEPTED:


By: _________________________________
Grantee Name
    
_________________________________
(Street Address)


_________________________________
                                (City, State and Zip Code)

